Title: To James Madison from William C. C. Claiborne, 14 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 14 May 1806, New Orleans. “The Secretary of the Territory, Mr. Graham, will depart from hence to the United States in a few days; by him I shall write you fully as to the state of things in this quarter.
                    “The Territorial Legislature will I fear do little good during the present session; they are devided, and one party, the strongest, seems to me to be greatly influenced by a few men in this City, whose politics and views are, in my opinion, in opposition to the interes⟨ts⟩ of the United States. Those men, who are great adepts in the ar⟨t⟩ of Intrigues, are desirous that Evan Jones should be elected the delegate to Congress, and I am inclined to think they will accomplish their object.”
                